ING Life Insurance and Annuity Company and its Variable Annuity Account C ING Flexible Income Supplement dated June 14, 2010 to the Contract Prospectus dated April 30, 2010, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective June 1, 2010 , the name of the subadviser for ING Van Kampen Comstock Portfolio and ING Van Kampen Equity and Income Portfolio changed from Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) to Invesco Advisers, Inc. 2. Effective June 1, 2010, the information for the funds referenced above appearing in the Contract Prospectus under Appendix IIDescription of Underlying Funds, is hereby deleted and replaced with the following: Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Partners, Inc.  ING Van Kampen Comstock Seeks capital growth and income. Portfolio Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Partners, Inc.  ING Van Kampen Equity Seeks total return, consisting of long-term capital and Income Portfolio appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. X.109622-10A June 2010
